J-A27012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KIRBY JOHN MARTIN                          :
                                               :
                       Appellant               :     No. 794 MDA 2022

              Appeal from the PCRA Order Entered April 25, 2022
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000485-2013


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                           FILED: NOVEMBER 29, 2022

        Appellant, Kirby John Martin, appeals from the order entered in the

Court of Common Pleas of Adams County dismissing as untimely his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

46. Counsel for Appellant has filed a Turner/Finley1 no-merit brief and a

petition to withdraw as counsel.2 After review, we grant counsel’s request to

withdraw and affirm the order dismissing Appellant’s petition.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

2 Appellant’s counsel purports to withdraw under Anders v. California, 386
U.S. 738 (1967), which applies when counsel seeks to withdraw from
representation on direct appeal. When counsel seeks to withdraw from
representation on collateral appeal, as is the case here, the dictates of Turner
and Finley are applicable. Commonwealth v. Wrecks, 931 A.2d 717, 721
(Footnote Continued Next Page)
J-A27012-22



       We derive the following factual and procedural history from the trial

court opinion and certified record. On January 21, 2014, Appellant pleaded

guilty to Receiving Stolen Property. The court sentenced him to a term of 2

years of probation, to be served consecutively to a 1-to-3-year term of

incarceration he was already serving.

       On January 27, 2016, a jury convicted Appellant of additional, unrelated

crimes, and the court sentenced Appellant to a 10-to-20-year term of

incarceration. As a result, on April 28, 2016, the court revoked Appellant’s

January 21, 2014 probationary sentence and re-sentenced him to a term of

2½ to 5 years’ incarceration, to be served consecutively to the 10-to-20-year

sentence.3 Appellant did not appeal and the sentence, thus, became final on

May 30, 2016.4

       Appellant subsequently filed two unsuccessful PCRA Petitions. On

January 27, 2022, Appellant pro se filed the instant PCRA Petition, his third.

____________________________________________


(Pa. Super. 2007) (counsel petitioning to withdraw from PCRA representation
must proceed not under Anders, but under Turner and Finley). Because an
Anders brief provides greater protection to a defendant, however, this Court
may accept an Anders brief in lieu of a Turner/Finley “no merit” letter.
Commonwealth v. Reed, 107 A.3d 137, 139 n.5 (Pa. Super. 2014). We will
refer to counsel's erroneously titled Anders brief as a Turner/Finley brief.

3See Commonwealth v. Martin, Nos. 1609, 1773-75 MDA 2018, 2019 WL
3237936 (Pa. Super. filed July 18, 2019).

4 A judgment of sentence becomes final at the conclusion of direct review,
including discretionary review, or at the expiration of time for seeking the
review. 42 Pa.C.S. § 9545(b)(3). See also Pa.R.A.P. 903(a) (providing 30
days to file a direct appeal).


                                           -2-
J-A27012-22



Appellant argued that the April 28, 2016 sentence, imposed after the court

anticipatorily revoked his probation, is illegal. Appellant did not address the

timeliness of his petition. The court appointed counsel for Appellant.

       After holding a “pre-hearing conference” on March 24, 2022, the PCRA

court issued notice of its intent to dismiss Appellant’s petition.5 The court

found that Appellant untimely filed his petition and failed to plead and prove

an exception to the PCRA’s one-year time-bar. On April 22, 2022, the PCRA

court dismissed Appellant’s petition as untimely.

       Appellant filed a timely Notice of Appeal and a Rule 1925(b) Statement.

The PCRA court issued a responsive Rule 1925(a) Opinion.

       In this Court, Appellant’s counsel filed a Turner/Finley brief raising the

following issue:

       Whether the [PCRA] court made an error of law when it denied
       [Appellant’s PCRA] Petition [as untimely] without an evidentiary
       hearing.

Turner/Finley Br. at 4.

                                               A.

       Before we consider Appellant’s issue, we must review counsel’s request

to withdraw. Pursuant to Turner/Finley, independent review of the record by

competent counsel is necessary before the Court shall permit withdrawal on

collateral appeal. Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa.

2009), abrogated on other grounds by Commonwealth v. Bradley, 261 A.3d
____________________________________________


5PCRA Ct. Op., 6/29/22, at 3. At this hearing, the court heard from Appellant,
his counsel, and the Commonwealth.

                                           -3-
J-A27012-22



381 (Pa. 2021). Counsel is then required to submit a “no merit” brief (1)

detailing the nature and extent of her review; (2) listing each issue the

petitioner wishes to have raised on review; and (3) explaining why the

petitioner’s issues are meritless. Id. The Court then conducts its own

independent review of the record to determine if the petition is meritless. Id.

Counsel must also send to the petitioner: “(1) a copy of the ‘no merit’

letter/brief; (2) a copy of counsel’s petition to withdraw; and (3) a statement

advising petitioner of the right to proceed pro se or by new counsel.”

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007).

         Our review of the record discloses that Appellant’s counsel has complied

with each of the above requirements. Counsel has presented a comprehensive

review of the issue Appellant seeks to raise on appeal and addressed the PCRA

court’s analysis where appropriate. Turner/Finley Br. at 3, 5-14. Based on

this analysis, counsel concludes that Appellant’s claims are time-barred. Id.

at 14.

         In addition, counsel sent Appellant copies of the Turner/Finley Brief

and her petition to withdraw and advised Appellant of his rights in lieu of

representation. See id. at 10; Application to Withdraw as Counsel, 8/22/22,

at    Exh.   A.   Because    counsel    has    complied   with   the   Turner/Finley

requirements, we will proceed with our analysis of Appellant’s claim and

independent review of the record.6

____________________________________________


6   Appellant has not responded to the Turner/Finley letter filed in this Court.

                                           -4-
J-A27012-22



                                       B.

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error. Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa. Super.

2016). “This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings.” Commonwealth v.

Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010).

      We begin with the PCRA court’s finding that Appellant untimely filed his

PCRA Petition and failed to plead and prove an exception to the PCRA’s time-

bar. PCRA Ct. Op., 6/29/22, at 1-2. See also PCRA Ct. Op., 3/29/22, at 3-7.

As a result, the court found itself without jurisdiction to address the merits of

Appellant’s petition. PCRA Ct. Op., 3/29/22, at 3-7. We agree.

      The timeliness of a petition for collateral relief is jurisdictional. See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Any petition

for relief, including a second or subsequent petition, must be filed within one

year of the date on which the judgment of sentence becomes final. 42 Pa.C.S.

§ 9545(b)(1). Here, Appellant’s sentence became final on May 30, 2016, and

he, thus, had until May 30, 2017, to file a timely PCRA Petition. Accordingly,

this petition is patently untimely.

      Where a petitioner files an untimely PCRA Petition, the petitioner must

overcome the jurisdictional time-bar by pleading and proving one of the

exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) to obtain review. “[I]t

is the petitioner’s burden to plead in the petition and prove that one of the

                                      -5-
J-A27012-22



exceptions applies.” Commonwealth v. Beasley, 741 A.2d 1258, 1261 (Pa.

1999).

       Here, Appellant did not plead and prove any of the three exceptions to

the PCRA time-bar. Instead, Appellant relied solely on his assertion that his

sentence, imposed after the court anticipatorily revoked his probation, is

illegal. See PCRA Petition, 1/27/22, at 4-8.7

       Although challenges to the legality of sentence are cognizable under the

PCRA, this Court has recognized that “a legality of sentence claim may

nevertheless be lost should it be raised [] in an untimely PCRA [P]etition for

which no time-bar exception applies, thus depriving the court of jurisdiction

over the claim.” Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super.

2014) (citing Commonwealth v. Seskey, 86 A.3d 237, 241 (Pa. Super.

2014)). Thus, a petitioner challenging the legality of a sentence in an untimely

PCRA Petition must still plead and prove the applicability of one of the PCRA’s

timeliness exceptions to obtain review.

       Here, because Appellant untimely filed this third PCRA Petition and failed

to plead and prove an exception to the PCRA’s time-bar, the PCRA court

properly determined that it lacked jurisdiction over Appellant’s claim. The fact




____________________________________________


7 See also Turner/Finley Br. at 11-17 (explaining that Appellant relies on
his legality argument to endow the court with jurisdiction and opining that no
timeliness exceptions apply to Appellant’s PCRA Petition).

                                           -6-
J-A27012-22



that Appellant raised the legality of his underlying sentence does not spare his

untimely petition from application of the PCRA time-bar.8

                                               C.

       In conclusion, the PCRA court properly determined that it lacked

jurisdiction to address Appellant’s untimely PCRA Petition, as Appellant failed

to plead and prove an exception to the PCRA time-bar. We, thus, affirm the

order dismissing the PCRA Petition.9

       Petition to withdraw as counsel granted. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2022




____________________________________________


8 We further note that, contrary to Appellant’s assertion, the court’s inherent
power to correct patent and obvious errors pursuant to 42 Pa.C.S. § 5505
does not alter the timeliness requirements of the PCRA. As this Court has
recognized, “[t]he PCRA . . . inescapably rejects the exercise of inherent power
as an alternative means of remedying claims cognizable under the PCRA.”
Commonwealth v. Whiteman, 204 A.3d 448, 451 (Pa. Super. 2019).

9 Although this Court conducts its own review of the record when faced with a
Turner/Finley brief, Appellant’s failure to invoke the PCRA court’s jurisdiction
likewise divests this Court of jurisdiction to address any potential issues.
Bennett, 930 A.2d at 1267.

                                           -7-